MEMORANDUM **
Jose Joel Aguiar Aguilar and Johana Guadalupe Aguiar, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) orders denying their motions to reconsider and to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen or reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005), and we deny the petitions for review.
The BIA was within its discretion in denying petitioners’ June 25, 2007, motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s May 23, 2007, decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
The BIA was within its discretion in denying petitioners’ motion to reopen on the ground that they failed to comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), where they did not file state bar complaints or include sufficient evidence that they had informed the attorneys of the allegations against them, and the ineffective assistance is not plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir.2004).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.